Opinion by
Mr. Justice Moschzisker,
This is a companion appeal to Kirschler, Receiver, v. Walker & Wainwright, just decided. The points involved in each are the same, except that in the case at bar this question is presented by the plaintiffs.: Did the defendant enter its plea of the statute of limitations in due time, the plea, by leave of court, having been filed' nunc pro tunc, after verdict for the plaintiff, as of a date prior to trial?
Since, in the other case, we have already decided that, on the facts presented, the statute of limitations was no bar to the action and the same ruling applies here, it be^ *538comes unnecessary to determine the above stated question raised by the appellee.
The assignments of error are overruled and the judgment is affirmed.